Citation Nr: 0717182	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart damage due to 
heart catheterization in service.  

2.  Entitlement to service connection for ligament damage of 
the right elbow due to heart catheterization in service.  

3.  Entitlement to an effective date earlier than May 17, 
2002 for the grant of service connection for atherosclerotic 
coronary artery disease and the assignment of a 100 percent 
disability rating.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Waco, Texas, Regional Office (RO).  

A February 1998 rating decision, in pertinent part, denied 
the veteran's September 1997 claims of entitlement to service 
connection for heart damage due to heart catheterization in 
service, and entitlement to service connection for ligament 
damage of the right elbow due to heart catheterization in 
service.  In the same decision, the RO also denied an 
evaluation in excess of 30 percent for the veteran's service-
connected left ventricular hypertrophy and hypertension.  The 
veteran perfected appeals of those denials.  

An August 2003 rating decision granted service connection for 
atherosclerotic coronary artery disease as secondary to 
service-connected hypertension and assigned a 100 percent 
disability rating to that disorder, effective from May 17, 
2002.  

The veteran submitted a written statement dated September 18, 
2003 in which he stated that he was "willing to accept a 100 
% rating and drop all those appeals that are now pending."  
He further stated that "If there are any appeal [sic] in 
regard to effective dates I do not wish to drop these 
appeals."  In October 2003, the RO directed a letter to the 
veteran stating that "per your signed statement dated 
September 18, 2003, you accept the 100 % rating and pending 
appeal has been withdrawn."  In November 2003, the RO 
received a statement from the veteran in response to the 
October 2003 letter indicating that he accepted the 100 
percent rating for atherosclerotic coronary artery disease, 
but wanted to continue to pursue the appeal as to service 
connection for heart damage due to heart catheterization in 
service.  In January 2004, the RO sent a memorandum to the 
veteran's representative requesting clarification as to what 
the veteran wanted.  In April 2004, the veteran directed a 
statement to the RO indicating that he was seeking an earlier 
effective date for the grant of the 100 percent disability 
rating for service-connected atherosclerotic coronary artery 
disease, and that the rating should date back to "1971 when 
he started having the problems."  

Although the veteran's phraseology was less than precise, 
offering him the benefit-of-the-doubt, the Board finds that 
the veteran's September 2003 statement was a timely notice of 
disagreement with the effective date for the award of service 
connection and the assignment of the 100 percent rating.  It 
is noted in that regard that the RO had based the appeal of 
that issue on a subsequent communication from the veteran 
received in April 2004, which they interpreted as a new 
claim.  For the reasons set forth above, however, the Board 
finds that the matter is a "downstream" issue from the 
original claim for increased benefits that had been filed by 
the veteran in September 1997.  The Board finds further that 
the veteran has clarified his intentions with respect to the 
claims that were filed by him in September 1997, and has 
indicated that he did not wish to withdraw the claim of 
entitlement to service connection for heart damage due to 
heart catheterization in service, but did wish to withdraw 
the issue of entitlement to service connection for ligament 
damage of the right elbow due to heart catheterization in 
service.  

The issues of entitlement to service connection for heart 
damage due to heart catheterization in service and 
entitlement to an effective date earlier than May 17, 2002 
for the grant of service connection for atherosclerotic 
coronary artery disease and the assignment of a 100 percent 
disability rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In a written statement dated September 18, 2003, prior to the 
promulgation of a decision in the appeal, the RO received 
notification from the appellant that a withdrawal of the 
appeal of the denial of entitlement to service connection for 
ligament damage of the right elbow due to heart 
catheterization in service was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to service 
connection for ligament damage of the right elbow due to 
heart catheterization in service have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal of 
the denial of entitlement to service connection for ligament 
damage of the right elbow due to heart catheterization in 
service and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of the denial of entitlement to service connection 
for ligament damage of the right elbow due to heart 
catheterization in service is dismissed.


REMAND

As discussed above, the grant of service connection for 
atherosclerotic coronary artery disease and the assignment of 
a 100 percent disability rating was based upon a claim filed 
by the veteran in September 1997 for an increased rating for 
his service-connected hypertension.  The RO indicated that 
the selection of May 17, 2002 as the effective date for that 
award was based upon a finding that the May 17, 2002 VA heart 
examination was the first date in which arteriosclerotic 
heart disease was described as being related to the veteran's 
service-connected hypertension, and the first date showing 
symptoms enabling this evaluation.  

It is noted, however, that it is at least feasible that the 
veteran's arteriosclerotic heart disease existed prior to May 
17, 2002.  It is also theoretically possible that it could 
have existed on the date that the veteran filed the original 
claim in September 1997 that resulted in the benefit.  Given 
further that the award was based upon the initial grant of 
service connection, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Consequently, if arteriosclerotic heart disease 
is found to have existed prior to May 2002, such staged 
ratings could be considered.  The question as to whether the 
veteran's arteriosclerotic heart disease existed on the date 
that he filed his claim in September 1997 is a medical one 
which the Board can not decide based on the medical evidence 
of record.  

Secondly, with respect to the veteran's claim of entitlement 
to service connection for heart damage due to heart 
catheterization in service, there is of record a February 
2002 medical opinion written by Dr. Jeff Trost, a 
cardiologist with Parkland Memorial Hospital that is 
pertinent to that claim.  In the statement, Dr. Trost 
indicated that he had reviewed the veteran's medical history, 
including the records of his cardiac catheterization in 1969.  
Dr. Trost opined that the veteran suffered complications 
during this procedure and that the veteran should be entitled 
to VA benefits due to him as a result of these complications.  
The foregoing opinion suggests the possibility that the 
veteran's current cardiac disorder had its origin in service.  
If so, that conclusion could have a bearing on the effective 
date of the award of service connection for the veteran's 
atherosclerotic coronary artery disease, and the assignment 
of the 100 percent disability rating.  This is also a medical 
question which the Board can not decide based on the medical 
evidence of record.   

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  38 C.F.R. § 
4.1 (2006) provides further that "It is...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Consequently, the necessity for an appropriate examination is 
shown for the proper assessment of the veteran's claims.  
38 U.S.C.A. § 5103A.

Finally, it is noted that the veteran was afforded a Travel 
Board hearing in November 2000, before a Veterans' Law Judge 
of the Board sitting at the RO.  Subsequently, the Veterans' 
Law Judge who conducted the personal hearing terminated his 
employment at the Board.  Furthermore, the transcript of that 
hearing is not associated with the claims file.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2005).  
Pursuant to 38 U.S.C.A. 38 C.F.R. § 20.707(b) (2006), 
hearings are normally held before a Veterans' Law Judge of 
the Board who will make the final decision on appeal.  The 
appellant should be contacted and asked whether he desires 
another hearing before Veterans' Law Judge of the Board who 
will be making the final decision on his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA cardiology examination to 
determine the earliest onset of the 
veteran's service-connected 
atherosclerotic coronary artery disease 
and to determine whether the veteran has 
a current heart disorder that is the 
result of the heart catheterization that 
was conducted in service.  The claims 
file must be made available to the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must provide opinions as 
to whether it is at least as likely as 
not (50 percent or greater 
probability) that any current heart 
disorder found is related by direct 
etiology to the heart catheterization 
performed in service; and

whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's service-connected 
atherosclerotic coronary artery disease 
was in existence in September 1997 and, 
if not, the earliest date upon which it 
is medically feasible on an at least as 
likely as not basis that the veteran's 
atherosclerotic coronary artery disease 
originated.  

A complete rationale for any opinion 
expressed should be set out in writing.  

2.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

3.  The appellant should be contacted and 
informed that the Veterans' Law Judge who 
conducted the Travel Board hearing in 
November 2000 has since terminated his 
employment at the Board and that a copy of 
the transcript of his November 2000 
hearing is not in his claims file.  He 
should be asked whether he desires another 
hearing before a Veterans' Law Judge of 
the Board who will be making the final 
decision on his appeal.  The appellant 
should be asked to submit in writing his 
intentions with regard to his desire for 
another personal hearing before the Board.  
If a hearing is desired at the RO, either 
before a traveling Veterans' Law Judge of 
the Board or via videoconferencing, 
appropriate arrangements should be made 
for a hearing to be held following all 
development and adjudicatory actions by 
the RO.  If a hearing is not desired or is 
desired in Washington, D.C., the case 
should be returned to the Board after the 
completion of the other actions set forth 
herein.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the issues of 
entitlement to service connection for 
heart damage due to heart catheterization 
in service, and entitlement to an 
effective date earlier than May 17, 2002 
for the grant of service connection for 
atherosclerotic coronary artery disease 
and the assignment of a 100 percent 
disability rating should be 
readjudicated.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, a supplemental statement of the 
case (SSOC) should be issued and a reasonable period of time 
for a response should be afforded to the appellant.  

Thereafter, the case should be returned to the Board, in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified by the VBA AMC; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims, and may result in a denial.  
38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


